DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I, claims 1-15, in the reply filed on 14 June 2022 is acknowledged.  The traversal appears to be on the grounds that the Examiner is merely providing a conclusory statement in that the product as claimed can be used in a materially different process of using without providing any particular reasons as to how or why the statement may be true, and that the Examiner has failed to show that there would be a serious search and/or examination burden if restriction is not required.  This is not found persuasive because the Examiner has set forth that the inventions are distinct and has set forth reasons for such a determination.  The reason, as set forth in the restriction requirement, is that the product as claimed can be used in a materially different process of using, such as one that does not detect whether an execution error occurred in the executed next step.  There is no requirement that the wiper system of Group I be used in such a manner.  Such is the reason for the holding of distinctness, and is not a “conclusory” statement as suggested by applicant.  The conclusion is that the inventions are distinct based on such a reason.  Applicant’s argument that the Examiner has failed to show a burden if restriction is not required is noted but not persuasive.  As pointed out by applicant, MPEP 808.02 sets forth that a showing of separate classification is an appropriate was to demonstrate burden.  The Examiner did set forth in the restriction requirement that the distinct inventions are separately classified and listed such classes, thus demonstrating burden.  It is not clear what further explanation with respect to separate classification would satisfy applicant.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: drive mechanism and wipe mechanism in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, setting forth the drive mechanism as further including a “second” motive element and the second linear element attached at a “third” end thereof to the wiper carrier and at a “fourth” end thereof to the second motive element appears somewhat confusing.  Such leads to confusion as to whether or not there is a first motive element when none has been explicitly set forth and whether there is a first and second end of the second linear element when none has been explicitly set forth.
Claim 8 contains like confusion when referencing a “third” motor, and a “third” linear element having “fifth” and “sixth” ends when no other motors or linear elements have been previously set forth. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berne (WO publication 2019/166845).
	The publication to Berne discloses the invention as is claimed.  Berne discloses a wiper system (fig. 4) comprising a track guide (22), a wiper assembly (4) having a wiper arm (41) attached at a first end to a rotor (231) rotatably disposed on a wiper carrier (21), the wiper carrier engaged with the track guide and configured for translation therealong.  A drive mechanism (24, 241,26) is connected with the wiper carrier and configured for positioning the carrier along the track guide.  A wipe mechanism in the form of an electric motor (23) is carried onboard the wiper carrier (21) to cause the rotor to rotate.
	With respect to claim 3, the drive mechanism includes an electric motor (24) carried onboard the wiper carrier and includes a tractive element (26) connected therewith.  The tractive element engages at least an incremented linear element (25) extending along a length of the track guide.

Claims 1, 7, 8, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayama et al (US patent 6,163,921).
	The publication to Takayama discloses the invention as is claimed.  Takayama discloses a wiper system (figs. 2 and 3) comprising a track guide (3) with a wiper carrier (4) mounted thereon for translation therealong.  A wiper assembly having a wiper arm (5) is attached at a first end to a rotor (17) which is rotatably disposed on the wiper carrier (4).  A drive mechanism (M1, 26a, 26b, 27) is connected with the wiper carrier (4) and configured for positioning the wiper carrier along the track guide.  A wipe mechanism (M2, 9, 11, 14) is connected with the rotor (17) and configured to cause the rotor to rotate.  Note two positions of the wiper arm shown in figure 1.



	With respect to claim 7, the drive mechanism comprises a first electric motor (M1, fig. 2) located offboard the wiper carrier, first and second redirecting elements (26a, 26b) located at ends of track guide (3), and a first linear element (27) attached at ends to the wiper carrier (4) and wrapped around the redirecting elements.  The motor engages the first redirecting element (26a) for positioning the wiper carrier along the track guide.
	With respect to claim 8, the motor (M2) is deemed a third electric motor, at least as far as understood.  Linear element (14) is deemed a third linear element and is attached at a fifth end to the rotor (17), at least as far as understood, and is attached at a sixth end thereof to the third electric motor, at least via members (9, 11).  All of which act to rotate the rotor when in the position shown in figure 3.
	With respect to claim 14, the wiper carrier has at least one connection point to which a first linear element (27) is connected.  The linear element is driven by a first electric motor (M1) located offboard the wiper carrier.  The linear element positions the wiper carrier along the track guide.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Berne (WO publication 2019/166845) in view of Neve (GB publication 2173995).
The publication to Berne discloses all of the above recited subject matter with the exception of a forcer portion of a linear motor carried onboard the wiper carrier and a stator portion of the linear motor carried on the track guide and extending along a length thereof.
The publication to Neve discloses a wiper system (fig. 2) wherein a track guide (22) movably supports a wiper carrier (34) connected with a wiper blade (14).  The carrier is driven by a forcer portion (32) of a linear motor carried on board the wiper carrier (34) and a stator portion (30) of the linear motor carried on the track guide (22).
It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the wiper system of Berne with a linear motor to drive the carrier, as clearly suggested by Neve, instead of the carrier mounted motor, to reduce the weight of the carrier and thus the force required to move such.



Claims 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Berne (WO publication 2019/166845) in view of Kolb (US patent 3,768,112).
	The publication to Berne discloses all of the above recited subject matter with the exception of a connection point on the wiper carrier configured for connection with at least a first linear element driven by a first electric motor located offboard the wiper carrier for positioning the wiper carrier by pushing or pulling along the track guide.
	The publication to Kolb discloses a wiper assembly (fig.4) that employs a linear element (78) attached at one end to the wiper carrier (58) to push and pull such along the track guide (59, 60, fig. 3) via a stationary motor (not shown but disclosed) driving spindle (84) and thus nut (86).
It would have been obvious to one of skill in the art before the filing date of the claimed invention to employ a linear element attached at one end to the carrier of Berne, as clearly suggested by Kolb, to translate such along the track, instead of the carrier mounted motor, to reduce the weight of the carrier and thus the force required to move such.
	With respect to claim 15, it is noted that Berne does disclose a motor (23) onboard the carrier and configured to rotate the rotor (231).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Berne (WO publication 2019/166845) in view of Goulding (EP publication 1075990).
The publication to Berne discloses all of the above recited subject matter with the exception of the drive mechanism comprising an electric motor located offboard the carrier and including a first linear element wrapped around first and second redirecting elements located at opposite ends of the track guide.

The publication to Goulding discloses a wiper system (figure) wherein an electric motor (12) is located offboard a carrier (20).  A first linear element (18) is wrapped around redirecting elements (14, 16) located at opposite ends of a track guide (not shown but disclosed) through which the carrier extends.  The linear element is attached to the carrier at ends thereof.  The motor engages the redirecting element (14) for positioning the wiper carrier (20) along the guide track.
It would have been obvious to one of skill in the art before the filing date of the claimed invention to employ a linear element attached to the carrier of Berne, as clearly suggested by Goulding, and driving by an offboard motor to translate such along the track, instead of the carrier mounted motor, to reduce the weight of the carrier and thus the force required to move such.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Berne (WO publication 2019/166845) in view of Neve (GB publication 2173995) and Kolb (US patent 3,768,112).
	The publication to Berne discloses all of the above recited subject matter with the exception of at least one of the electric motors receiving a power signal from one or more conductive lines on the track guide and a first linear element attached at a first end to the wiper carrier and a second end to an offboard motive element.
	The publication to Neve discloses a wiper assembly (fig. 4) wherein a motor (M) that position a wiper carrier (34) along a track guide (22) can be powered via electrically conductive lines (S) on the guide track.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide conductive lines on the guide track of Berne, as clearly suggested by Neve, to provide power to at least the motor rotating the rotor. 
	The publication to Kolb discloses a wiper assembly (fig.4) that employs a linear element (78) attached at one end to the wiper carrier (58) to move such along the track guide (59, 60, fig. 3) via a stationary motor (not shown but disclosed) driving spindle (84) and thus nut (86).
	It also would have been obvious to one of skill in the art before the filing date of the claimed invention to employ a linear element attached at one end to the carrier of Berne and another end to a first motive element, as clearly suggested by Kolb, to translate such along the track, instead of the carrier mounted motor, to reduce the weight of the carrier and thus the force required to move such.

Allowable Subject Matter

It appears claims 6 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
01 September 2022